     Case 2:06-cr-00479-MCE-AC Document 235 Filed 04/01/21 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
 3   801 I Street, Third Floor
     Sacramento, CA 95814
 4   T: (916) 498-5700
     F: (916) 498-5710
 5
     Attorneys for Defendant
 6   MARK EDWARD PARKER
 7                                 IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                          No. Cr. S 06-00479 MCE

11                             Plaintiff,

12              v.                                       ORDER TO SEAL MR. MARK EDWARD
                                                         PARKER’S MEDICAL RECORDS –
13    MARK EDWARD PARKER,                                EXHIBIT 2

14                             Defendant.
                                                         Judge: Hon. MORRISON C.
15                                                       ENGLAND

16
              IT IS HEREBY ORDERED that the Request to Seal Exhibit 2 - Mr. Mark Edward
17
     Parker’s Medical Records -- is granted so that the medical information is not available on the
18
     public docket. The records have been provided to the Court and opposing counsel. These
19
     documents shall remain under seal until further Order of the Court.
20
              IT IS SO ORDERED.
21
     Dated: March 31, 2021
22
23
24
25
26
27

28
     Order to Seal Exhibit 2                                           United States v. Parker Cr. S 06-479 MCE
                                                     1
